DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed July 13, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-11 and 13-20 are allowable over the references of record for at least the following reasons:
	Claims 1, 7, and 19: wherein the rib includes a first side and a second side opposite the first side, the first side interposed between the harness and the second side.  
	The closest prior art is the Mausner reference.  The Mausner reference fails to disclose all of the features of the amended independent claims.  Moreover, modification of the Mausner reference to arrive at the language of the amended independent claims would render the Mausner reference inoperable for its intended purpose.  The Mausner reference discloses ribs that are represented by vertical lines along a section of the pipe and the first side could be interpreted as either a left or right side of one of the lines.  Under any interpretation, it is impossible for the first side to be interposed between the harness (7) and the second side.  A complete rework of the harness would be necessary which would alter the principle of operation of the invention.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747